                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
JMH                                                  610 Federal Plaza
F. #2013R00948                                       Central Islip, New York 11722



                                                     April 16, 2021

By ECF

The Honorable Joseph F. Bianco
Visiting United States Circuit Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:      United States v. Phillip A. Kenner
                        Criminal Docket No. 13-607 (JFB)

Dear Judge Bianco:

                The government respectfully submits this supplemental letter addressing
certain restitution matters as directed by the Court at the most recent hearing held in the
above-referenced matter.

                On April 5, 2021, the Court held a hearing concerning the amount of
restitution to be imposed upon the above-referenced defendant following his convictions for
wire fraud conspiracy, four substantive counts of wire fraud, and money laundering
conspiracy. See generally Tr. (Apr. 5, 2021) (hereafter “the Hearing”) (attached hereto as
Exhibit 1). The Court principally relied upon a revised loss calculation submitted by the
government at ECF No. 812. The Court ordered the government to supplement the record as
to five discrete restitution requests:

               •     Nicholas Privitello;
               •     Turner Stevenson;
               •     Bryan Berard (as to Ledbetter losses only);
               •     John Kaiser; and
               •     Ethel Kaiser.

See generally Hearing Tr., Ex. 1, at 36. The Court has previously ruled that it will consider
only those losses proven at trial or in forfeiture proceedings for restitution purposes as to the
Hawaii, Eufora, and GSF frauds (inclusive of the Line of Credit losses), as well as Ledbetter.
See id. at 5 “[I]t is the Court’s view that . . . we should proceed by way of the evidence at
trial and at forfeiture”; see also, e.g., Tr. of Hr’g (Feb. 13, 2020), at 21 (attached hereto as
Exhibit 2).

                In preparing this submission, in addition to the specific items queried by the
defendant or the Court, the government identified certain credits against restitution that were
not reflected in ECF 812 (insofar as ECF 812 addressed overall loss amount). Accordingly,
for the convenience of the Court and the defendant, the government provides below revisions
to the amounts specified in ECF 812—principally based upon the government’s earlier
sentencing submissions as to Kenner and the trial record—to account for those credits
against restitution.

 Victim Name          Scheme           ECF 812 Loss         Revised Amount        Source
                                       Amount               (decreases)
                                                            (increases)

 Berard, Bryan        Hawaii                   $100,000               $100,000 Trial Tr. 3033

                      Line of Credit           $649,405               $349,405 Trial Tr. 3042 1

                      Ledbetter                $375,000               $375,000 Trial Tr. 3046;
                                                                               GX 1401

 Gonchar, Sergei      Line of Credit           $899,221              $856,668 2 ECF 765 at 30

 Kaiser, Ethel        Hawaii                   $700,000             $66,666.67 ECF 781 3;
                                                                      (Eufora) Trial Tr. 935

 Kaiser, John         Hawaii                 $1,000,000             $1,080,000 ECF 781

                      Eufora                          -0-             $200,000 ECF 781

 McKee, Jay           GSF                      $250,000               $250,000 Trial Tr. 1819-
                                                                               21; GX 6602




       1
                 Crediting $300,000 reflecting Berard’s recovery from Northern Trust.
       2
                 Crediting $42,553 in proceeds from distribution of residual Hawaii funds.
       3
              In this same filing, the government noted that Theodore Hughes and Robert
Rizzi had equivalently-valued claims ($66,666.67) based upon Eufora investments. The
Court has not yet ruled directly upon the Hughes and Rizzi claims.


                                                 2
 Victim Name        Scheme           ECF 812 Loss       Revised Amount       Source
                                     Amount             (decreases)
                                                        (increases)

 Murray, Glen       Hawaii                  $100,000             $57,447 4 ECF 765 at 30

                    Line of Credit        $1,242,769           $1,242,769 ECF 765 at 30

                    Eufora                  $250,000             $250,000 ECF 765 at 30

                    GSF                     $250,000             $250,000 ECF 765 at 30

 Nash, Tyson        Hawaii                  $100,000             $57,447 5 Trial Tr. 1906-
                                                                           08; GX 1524

                    Eufora                  $100,000             $100,000 Trial Tr. 1913-
                                                                          14; GX 760

                    GSF                     $100,000             $100,000 Trial Tr. 1919

 Nolan, Owen        Line of Credit        $2,198,910          $1,613,804 6 ECF 765 at 31;
                                                                           Trial Tr. 2074

 Peca, Michael      Hawaii                  $100,000             $100,000 ECF 765 at 31

                    Line of Credit        $1,794,392           $1,194,392 ECF 765 at 31;
                                                                          Trial Tr. 506 7

                    Eufora                  $100,000             $100,000 ECF 765 at 31

                    GSF                     $250,000             $250,000 ECF 765 at 31

 Privitello,        Eufora                  $200,000             $200,000 See “Nicholas
 Nicholas                                                                 Privitello,”
                                                                          below


       4
               Crediting $42,553 in proceeds from distribution of residual Hawaii funds.
       5
               Crediting $42,553 in proceeds from distribution of residual Hawaii funds.
       6
              Crediting $42,553 in proceeds from distribution of residual Hawaii funds, and
$500,000 reflecting Nolan’s recovery from Northern Trust.
       7
               Crediting $600,000 reflecting the Pecas’ recovery from Northern Trust.


                                              3
 Victim Name        Scheme           ECF 812 Loss       Revised Amount       Source
                                     Amount             (decreases)
                                                        (increases)

 Ranford,           Eufora                  $400,000             $400,000 ECF 765 at 31
 William
                    GSF                     $300,000             $300,000 ECF 765 at 31

 Rucchin, Steven Hawaii                     $100,000             $57,447 8 Trial Tr. 2721

                    Line of Credit          $856,200           $1,010,645 Trial Tr. 2729;
                                                                          GX 2173

                    Eufora                  $250,000             $150,000 Trial Tr. 2732;
                                                                          GX 5006,
                                                                          6004

                    GSF                       $50,000             $50,000 Trial Tr. 2751

 Stevenson,         GSF                     $100,000             $100,000 FORF-1; GX
 Turner                                                                   80

 Sydor, Darryl      Hawaii                  $100,000             $60,000 9 Trial Tr. 2164

                    Line of Credit          $856,200             $856,200 Trial Tr. 2168-
                                                                          69

                    Eufora                    $50,000             $50,000 Trial Tr. 2171;
                                                                          GX 5004

                    GSF                     $250,000             $250,000 Trial Tr. 2175;
                                                                          GX 1503

 TOTALS             n/a                  $14,072,097       $12,077,890.67 n/a


               The government addresses the defendant’s specific questions at the Hearing in
turn, below.




       8
               Crediting $42,553 in proceeds from distribution of residual Hawaii funds.
       9
               Crediting $40,000 in proceeds from distribution of residual Hawaii funds.


                                              4
               Nicholas Privitello. Privitello invested $200,000 in Eufora, via a wire transfer
to the Law Offices of Ronald Richards; Privitello never received any credit for his
investment in Eufora. See, e.g., Trial Tr. at 1475-1480, 1632-1638; Gov. Ex. 503(CD); Gov.
Exs. 503.1T-503.8T; Gov. Ex. 208.1 - 208.11; Trial Chart 20; Gov. Ex. 1101; Gov. Exs.
1201-02; Gov. Ex. 1218; Gov. Ex. 3321R; Gov. Ex. 3397; Trial Binder 10. See also Tr. of
Constantine Sentencing at 24 (Nov. 10, 2020). In the Pre-Sentence Investigation Report
dated January 25, 2015 (“the PSR”), Privitello’s $200,000 losses attributable to Eufora are
identified and attributed to the conspiracy between Kenner and his codefendant Tommy
Constantine. See PSR ¶¶ 26, 29, 47.

                At the April 5, 2021, hearing, Kenner contended that he was not liable for
these losses due to his acquittal at trial on certain counts of the Indictment. See Hearing Tr.,
Ex. 1, at 30. The defendant’s acquittal on some counts is immaterial, however, because
Privitello’s losses can be tied to the overall fraudulent scheme and to one or more of the
counts of conviction, specifically Counts One (conspiracy to commit wire fraud) and Nine
(conspiracy to commit money laundering). See, e.g., United States v. Donaghy, 570 F. Supp.
2d 411, 416 (E.D.N.Y. July 23, 2008) (“[I]n order to determine whether or not certain
conduct may be the subject of a restitution order, a court must ask whether or not it is
‘engaged in [in] furtherance of the scheme, conspiracy or pattern’ that was a[n] element of
the offense of conviction.” (quoting in part United States v. Kones, 77 F.3d 66, 70 (3d Cir.
1996))); United States v. Boyd, 222 F.3d 47, 51 (2d Cir. 2000) (holding that a district court
imposing restitution may “order a participant in a conspiracy to pay restitution even on
uncharged or acquitted counts”).

              Turner Stevenson. Stevenson invested $100,000 in the GSF, among a total
of $3.130 million in contributions by victims that was diverted by Kenner and Constantine
for unauthorized purposes. See Trial Tr. at 423-29, 687-88, 2175, 3052-53, 1815, 2833-36,
2749-51; see also FORF-1 (referencing $100,000 in losses incurred by Stevenson relating to
GSF); Gov. Ex. 80 (summarizing the disbursements associated with GSF). The PSR
accordingly identified Kenner as liable for $100,000 in restitution to Stevenson based upon
GSF losses. See PSR at ¶¶ 29, 47.

                Bryan Berard. As the Court concluded during the Hearing, Berard lost funds
in Hawaii and via his line of credit. See Hearing Tr., Ex. 1, at 29; Trial Tr. at 3033; see also
Tr. of Kenner Sentencing at 10. As set forth above, the government has revised the amount
as to the line of credit to take account of Berard’s recovery from Northern Trust.

                The defendant questioned the Ledbetter losses ($375,000), to which Berard
testified on direct examination. See Trial Tr. at 3044 (“I invested in Led Better $375,000 for
the purchase of [the Sag Harbor] property.”), 3046 (“I made two separate wires to the LLC,
Led Better.”); Gov. Ex. 1401 at 2 (evidencing wire transfers). Accordingly, these losses are
properly compensable in restitution. See also PSR at ¶¶ 20-21, 29.

              John Kaiser. The government has previously addressed John Kaiser’s
restitution amount in its supplemental filing dated December 27, 2019. See ECF No. 781.


                                               5
Based upon the government’s review of the trial testimony and exhibits, the government
adheres to its earlier submission (ECF No. 781) that Kaiser is owed $1.280 million in
restitution, comprised of a $1 million short-term loan, plus $80,000 in interest, that Kenner
failed to repay associated with Hawaii; and a $200,000 investment in Eufora. See Trial Tr. at
977-78, 1211 (terms of the $1 million loan plus interest), 10 980 (Kaiser’s assumption of that
loan from other parties), 1015 ($200,000 investment in Eufora); see also ECF No. 781.

              Ethel Kaiser. The government has previously addressed Ethel Kaiser’s
restitution amount in its supplemental filing dated December 27, 2019. See ECF No. 781.
Based upon the government’s review of the record, the government adheres to its earlier
submission that Ethel Kaiser is owed $66,666.67. See also n.3, above.

                                        *      *      *

               In an order dated April 8, 2021, the Court also directed the government to
address the defendant’s assertion that a further offset to the amount of restitution owed the
Pecas is warranted “based upon a settlement that they reached with Northern Trust.” See
Order (Apr. 8, 2021). The government has incorporated the $600,000 settlement that the
Pecas reached with Northern Trust in its restitution calculations set forth above. See, e.g.,
Trial Tr. at 506 (Michael Peca’s testimony referencing $600,000 received from Northern
Trust); see also n.7, above.

              The government thanks the Court for its consideration of this letter.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:     /s/ J. Matthew Haggans
                                                   J. Matthew Haggans
                                                   Assistant U.S. Attorney
                                                   (718) 254-6127


Enclosure (Exhibit 1 – Hearing Transcript, Apr. 5, 2021)
cc:   Clerk of Court (JFB) (By ECF)
      Phillip A. Kenner (pro se) (By First-Class Mail)
      Matthew Brissenden, Esq. (Standby Counsel) (By ECF)




       10
              At the Hearing, the Court concluded that Kaiser is due $1 million for Hawaii
losses. See Tr., Ex. 1 at 29 l. 17.


                                               6
